Mr. Justice Harker delivered the opinion of the Court. This is an appeal from an order of a circuit judge, granted in vacation, enjoining the prosecution of a suit at law by appellants in the Superior Court of Cook County. The bill was brought in the Circuit Court of Kane County and was presented to the judge of that court in that county. It shows that appellants built for complainants a foundry at Geneva, Illinois, and had sued for balance due in Cook county, and that others had filed petitions for liens as sub-contractors. An injunction was asked against the suits, damages claimed, and also that there was not enough to pay liens. Sec. 4, Ch. 69, E. S., relating to injunctions, reads: “ When an injunction shall be granted to stay a suit or judgment at law, those proceedings shall be had in. the county where the judgment was obtained or the suit is pending.” Sec. 41 of the Mechanic’s Lien Law, under which appellees procured this injunction, reads: “ Upon the filing of such bill or petition the court may, on the motion of any person interested, stay any further proceedings upon any judgment against the owner on account of such lien.” Under the first quoted section appellees were entitled to an injunction only upon instituting their suit for injunction in Cook county. Under the other section quoted, they were entitled to no injunction as against the prosecution of a suit at law merely, but only to enjoin the enforcement of a judgment lien after judgment obtained. These points are so clearly decisive that we do not deem it necessary to consider, in this opinion, others raised and argued by appellants. Order as to appellants reversed.